              Case 2:20-cr-00008-TLN Document 15 Filed 04/20/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROSS PEARSON
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:20-CR-00008-TLN
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                           v.                         FINDINGS AND ORDER
14   ROLAND HEATHINGTON,                                DATE: April 23, 2020
                                                        TIME: 9:30 a.m.
15                                Defendant.            COURT: Hon. Troy L. Nunley
16

17          This matter is set for status on April 23, 2020. On March 17, 2020, this Court issued General

18 Order 611, which suspends all jury trials in the Eastern District of California scheduled to commence

19 before May 1, 2020. This General Order was entered to address public health concerns related to

20 COVID-19.

21          Although the General Order addresses the district-wide health concern, the Supreme Court has

22 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

23 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

24 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

25 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

26 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

27 judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either

28 orally or in writing”).

      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00008-TLN Document 15 Filed 04/20/20 Page 2 of 4


 1          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 2 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 3 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 4 justice served by taking such action outweigh the best interest of the public and the defendant in a

 5 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 6 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

 7 served by the granting of such continuance outweigh the best interests of the public and the defendant in

 8 a speedy trial.” Id.

 9          The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

10 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

11 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

12 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

13 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

14 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

15 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

16 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

17 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

18          In light of the societal context created by the foregoing, this Court should consider the following

19 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

20 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date

21 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

22 pretrial continuance must be “specifically limited in time”).

23                                                 STIPULATION

24          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

25 through defendant’s counsel of record, hereby stipulate as follows:

26          1.      By previous order, this matter was set for status on April 23, 2020.

27          2.      By this stipulation, defendant now moves to continue the status conference until June 18,

28 2020, at 9:30 a.m., and to exclude time between April 23, 2020, and June 18, 2020, under Local Code

      STIPULATION REGARDING EXCLUDABLE TIME                2
      PERIODS UNDER SPEEDY TRIAL ACT
               Case 2:20-cr-00008-TLN Document 15 Filed 04/20/20 Page 3 of 4


 1 T4.

 2        3.      The parties agree and stipulate, and request that the Court find the following:

 3                a)     The government has represented that the discovery associated with this case

 4        includes approximately 60 pages of police reports, as well as the defendant’s criminal history

 5        sheet, body camera videos, and photographs. All of this discovery has been either produced

 6        directly to counsel and/or made available for inspection and copying.

 7                b)     Counsel for defendant desires additional time to review this discovery, investigate

 8        possible defenses or suppression issues, consult with his client, and negotiate a plea with the

 9        government. Since the last status conference, it has been difficult for counsel to meet with his

10        client to review discovery in light of office restrictions due to the COVID-19 pandemic.

11                c)     Counsel for defendant believes that failure to grant the above-requested

12        continuance would deny him/her the reasonable time necessary for effective preparation, taking

13        into account the exercise of due diligence.

14                d)     The government does not object to the continuance.

15                e)     In addition to the public health concerns cited by General Order 611 and

16        presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

17        this case because counsel have been encouraged to telework and minimize personal contact to

18        the greatest extent possible. It will be difficult to avoid personal contact should the hearing

19        proceed.

20                f)     Based on the above-stated findings, the ends of justice served by continuing the

21        case as requested outweigh the interest of the public and the defendant in a trial within the

22        original date prescribed by the Speedy Trial Act.

23                g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

24        et seq., within which trial must commence, the time period of April 23, 2020 to June 18, 2020,

25        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

26        because it results from a continuance granted by the Court at defendant’s request on the basis of

27        the Court’s finding that the ends of justice served by taking such action outweigh the best interest

28        of the public and the defendant in a speedy trial.

     STIPULATION REGARDING EXCLUDABLE TIME              3
     PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00008-TLN Document 15 Filed 04/20/20 Page 4 of 4


 1          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: April 16, 2020                                    MCGREGOR W. SCOTT
 7                                                            United States Attorney
 8
                                                              /s/ ROSS PEARSON
 9                                                            ROSS PEARSON
                                                              Assistant United States Attorney
10

11
     Dated: April 16, 2020                                    /s/ JEROME PRICE
12                                                            JEROME PRICE
13                                                            Counsel for Defendant
                                                              ROLAND HEATHINGTON
14                                                            (Authorized by email on April
                                                              16, 2020)
15

16

17
                                            FINDINGS AND ORDER
18
            IT IS SO FOUND AND ORDERED this 17th day of April, 2020.
19

20

21

22
                                                                   Troy L. Nunley
23                                                                 United States District Judge
24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
      PERIODS UNDER SPEEDY TRIAL ACT
